Citation Nr: 0735890	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel








INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO denied reopening 
of the veteran's previously denied claim for service 
connection for PTSD, and the veteran's disagreement with that 
decision led to this appeal.  In March 2006, the Board 
determined that new and material had been received to reopen 
the claim and thereafter remanded the matter for additional 
development.  The case is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran has consistently reported that the 
event in service that caused his PTSD was his experience 
while on temporary duty (TDY) involving graves registration 
in Vietnam in early 1968; he has sometimes said it was in 
January 1968 and at other times said it was in February 1968, 
and he has estimated the duration of the assignment has 
having been from 21 to 28 days.  His unit at that time was 
the 59th Field Service Company, and he has stated his TDY was 
to the 4th Infantry Division.  In addition, he has stated 
that while on TDY he worked with two sergeants (E.S. And 
H.S.) in the graves registration assignment.  The veteran has 
also referred to having been involved in distribution of 
rations and has said that in this role, he was exposed to 
"incoming" and average of 2 to 3 times a week, but he did 
not say when or where this happened.  On one occasion, at an 
interview with a private psychologist in May 2004, the 
veteran reported having been blown off a bunker, but he did 
not identify the date or location of the incident.  

Over the course of the appeal, various actions have been 
taken to attempt to locate information or evidence that may 
be used to verify or corroborate the veteran's claimed 
stressors.  The RO has made requests to the U.S. Army & Joint 
service Records Research Center (JSRRC), formerly the U.S. 
Armed Services Center for Unit Records Research (CURR), and 
before that Research of Unit Records, Environmental Support 
Group (ESG).  That organization has referred the RO to the 
National Personnel Records Center (NPRC) advising the RO that 
NPRC can search morning reports that may contain needed 
information, such as information about temporary duty 
assignments or transfers.  

In the Board's March 2006 remand, the Board requested that 
the RO contact NPRC and ask it to specifically search morning 
reports from the 4th Infantry Division regarding grave 
registration from January 1968 to March 1968 for any 
indication of temporary assignment involving soldiers from 
the 59th Field Service Company (particularly the veteran), or 
mention of sergeants names E.S. and H.S. in relation to grave 
registration.  

The claims file includes one of two pages of a VA Form 3101 
printed in October 2006, which shows that in May2006, the RO 
requested that NPRC "search morning reports of 4th Infantry 
Division graves registration from 1/1/68 to 3/31/68 
containing remarks regarding temporary transfer of [the 
veteran's name] to graves registration."  The response from 
NPRC, which was dated in June 2006, was "search M/R of 4th 
Inf. Div. from 1/1/68 to 3/31/68, but no remarks were located 
on the incident, individual."  The Board regards the RO 
request as deficient and not in compliance with its remand 
because it did not make clear to NPRC that the search was to 
encompass any indication of temporary transfer of anyone from 
the 59th Field Service Company.  

In its May 2006 request to NPRC, the RO also requested that 
NPRC search morning reports of the 4th Infantry Division 
graves registration from 1/1/68 to 3/31/68 for the sergeants, 
E.S. and H.S.  Although NPRC may have responded to this 
request, the response is not shown on the page of the VA Form 
3101 printed in October 2006, and the Board does not find the 
second page of the form in the claims file.  In its May 2007 
supplemental statement of the case, the RO did not refer to a 
response from NPRC regarding whether the sergeants named by 
the veteran were mentioned in 4th Infantry Division graves 
registration morning reports at any time from January 1, 
1968, through March 31, 1968.  

In view of the foregoing, the Board must return the case to 
the agency of original jurisdiction because of failure to 
comply with its remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) ("a remand by . . . the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.").  

In the March 2006 remand, the Board requested that the RO 
contact the JSRRC for information for the period from January 
through March 1968 regarding the veteran's allegations 
concerning grave registration with the 4th Infantry Division 
(possibly out of Pleiku and assigned from the 59th Field 
Service Company) and with his report that he worked under the 
two sergeants he had named.  The record includes a VA Form 
3101 printed in May 2006 showing the RO's request (which 
notes that during the time in question, the veteran's MOS 
military occupational specialty was 43J20 clothing textile 
repairman), and a CURR response, which was printed in 
April 2007.  The response text states that if the veteran was 
assigned the additional task of graves registration, it may 
be annotated in his Official Military Personnel File.  The 
response further states there was a grave registration 
platoon within the veteran's company, along with bakers and 
laundry personnel.  The RO stated that a search should be 
conducted of morning reports submitted by the 59th Field 
Service Company and that the morning reports may record 
whether the veteran was on temporary duty with the graves 
registration platoon.  

Review of the record shows that in October 2004, the RO 
requested that NPRC search morning reports of the 4th 
Infantry Division graves registration from January 1, 1968, 
to February 1, 1968, for remarks regarding TDY from the 59th 
Field Service Company (the veteran's unit at that time 
according to his DA Form 20).  In its November 2004 response, 
NPRC said it "searched morning reports of 59th FS Co from 
1/30/68 to 2/29/68 but no remarks were located on teh [sic 
the] incident-individual."  The Board can find no other 
information in the claims file pertaining to whether there 
has been a search of morning reports of the 59th Field 
Service Company encompassing the period from January 1, 1968 
through March 1, 1968.  

In view of the CURR response printed in April 2007, it is the 
judgment of the Board that two additional specific actions 
should be taken.  First, recognizing the veteran's DA Form 20 
and DD Form 214 are of record, action should be taken to 
obtain the veteran complete service personnel records, which 
may include information concerning any temporary duty either 
in terms of temporary duty with the 4th Infantry Division 
graves registration or, in light of the CURR report, any 
temporary duty with the graves registration platoon within 
the 59th Field Service Company.  Second, NPRC should be 
requested to search morning reports of the 59th Field Service 
Company for the entire period from January 1, 1968, to 
March 31, 1968, for information pertaining to whether the 
veteran was on temporary duty with the graves registration 
platoon within the 59th Field Service Company and/or on 
temporary duty to the 4th Infantry Division graves 
registration at any time within the period.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and advise him 
that if he contends his PTSD is related 
to his claimed exposure to "incoming" 
(presumably incoming enemy fire), he 
should provide more specific 
information as to the date and location 
of the claimed events.  Advise the 
veteran that without the requested 
information, VA cannot further assist 
him in the development of that aspect 
of his claim.  

If the veteran provides the requested 
information, take appropriate action to 
attempt to confirm the events claimed 
by the veteran.  All actions should be 
documented fully in the claims file.  

2.  In any event, obtain and associate 
with the claims file, the veteran's 
complete service personnel records (in 
addition to the DA Form 20 and DD Form 
214 already of record).  

3.  Request that NPRC search morning 
reports of the 4th Infantry Division 
graves registration unit from January 
1, 1968, through March 31, 1968, for 
the names of the sergeants, E.S. and 
H.S., and also search those morning 
reports for information or remarks 
regarding temporary transfer or TDY of 
any personnel from the 59th Field 
Service Company to the 4th Infantry 
Division graves registration unit 
during that period.  

4.  Request that NPRC search morning 
reports of the 59th Field Service 
Company from January 1, 1968, through 
March 31, 1968, for information or 
remarks regarding whether the veteran 
was on temporary duty with the graves 
registration platoon within the 59th 
Field Service Company and/or on 
temporary duty to the 4th Infantry 
Division graves registration unit at 
any time within the period.  

5.  Thereafter, if there has been 
stressor verification or there is 
information corroborating any claimed 
stressor, arrange for a VA psychiatric 
examination of the veteran and request 
the examiner to confirm or rule out a 
diagnosis of PTSD and to identify 
explicitly the stressor(s) supporting 
any PTSD diagnosis.  All indicated 
studies should be performed.  

The claims file must be made available 
to the examiner and that it was 
available for review should be noted in 
the examination report.  

6.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



